Opinion sur Rehearing
Pinola, J.,
April 30, 1961. — Exceptions were filed by members of the Borough Council of West Hazleton to a surcharge in the sum of $1,684.40, entered by Pinola, J., on March 16, 1950. This sum included $222.21, loss suffered by the borough through failure of the councilmen to collect interest on the entire balance in sinking fund no. 4? and $1,462.19, an apparent loss, *213resulting from expenditures for items not provided for in the budget.
At argument exceptants asked for an opportunity to explain the expenditures which were without the purview of the budget, and which they contended were made for borough purposes. They offered to show that no loss resulted to the borough through these expenditures.
At the hearing of the appeal the councilmen had failed to explain these expenditures. They merely introduced in evidence a group of totals.
In his decision, the trial judge declared:
“We are in no position to ascertain definitely what was done with the $1,462.19. The burden was upon the councilmen to establish the legality of these expenditures or to bring themselves within the provisions of the two statutes quoted above. They have done neither. There is nothing left for us to do but to surcharge them. . . .”
In fairness, the case was reopened, and after due notice to all parties concerned, a hearing was held on March 14,1951. Exceptants produced a schedule showing the amount originally budgeted for each item, the amount expended, and in each case whether the amount expended exceeded or was less than the budget, and the amount of such difference.
The police salaries paid during the year 1947 exceeded the budget by $358.48. This excess was paid to a GI trainee who was hired about the middle of the year under a government program, wherein part of the salary was paid by the government and part by the borough.
The workmen’s compensation premiums are only estimated. At the end of the year an audit of the payrolls determines the actual premium to be due for that year. The amount budgeted for insurance, namely, *214$450, was not sufficient. The cost of workmen’s compensation insurance exceeded the budget by $207.08.
There were insufficient funds in sinking fund no. 6 on September 12, 1947, with which to pay the interest due, and so $793.27 had been transferred to that fund for the payment of interest.
The actual necessary fuel, light and water bills for the town hall exceeded the budget by $107.32. These several items total $1,466.15 and explain expenditures exceeding $1,462.19.
On April 23, 1951, $222.21 was deposited to the credit of the borough for interest on the balance in sinking fund no. 4.
We are informed that in February 1948, $19,000 of the $22,000 then in sinking fund no. 4 was transferred from the check account to the savings account, so there Was no further loss of interest.
On the basis of all the evidence, we approve findings of fact 1 to 17, inclusive, and we make the following additional

Findings

18. Interest in the sum of $222.21 was paid to the borough on April 23, 1951, on account of sinking fund no. 4.
19. The sum of $1,462.19, expended for obligations incurred in excess of those provided for in the budget for the year 1947, was expended for legitimate purposes of the borough and no loss resulted to the borough from such expenditures.
We approve conclusions of law 1 and 3, and for conclusion of law no. 2, we substitute the following:
2. The borough suffered no loss through the expenditure of $1,462.19 for items not provided for in the budget.
For conclusion of law no. 4, we substitute the following:
*2154. The borough suffered no loss through the failure of the councilmen to collect interest on the entire balance in sinking fund no. 4.
Therefore, we enter the following

Order

Now, April 30, 1951, the appeal of the taxpayers of the Borough of West Hazleton is dismissed, the costs, however, to be paid by the borough councilmen.